IN BANC.
AFFIRMED ON REHEARING.
This case is a companion to Kesterson v. California-OregonPower Co., supra, p. 22 (228 P. 1092), and arises out of the same fire and depends upon the same principles. The demurrer to the complaint was sustained by the Circuit Court and the cause dismissed, from which decision *Page 22 
the plaintiffs appealed. Depending as it does upon the same principles elaborated in the Kesterson case, the same conclusion is inevitable and the judgment should be affirmed.
It is so ordered.
AFFIRMED. REHEARING DENIED.
BEAN, J., dissents, and adheres to the former opinion.